Appellant renews his criticism of the charge defining the term "prima facie" evidence and calls attention to other exceptions to the definition than those considered in our original opinion. If appellant had undertaken to explain possession of the liquor in a manner consistent with an innocent possession, the failure of the court to respond to the further exception might have presented some difficulty, but we are not inclined to think his failure to do so presents error when the defense was a denial of any sort of connection with the liquor.
The motion for rehearing is overruled.
Overruled.